Citation Nr: 0940736	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-03 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a thyroid 
condition.

2.  Entitlement to service connection for high blood 
pressure.

3.  Entitlement to service connection for generalized 
arthritis.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a left rotator cuff 
tear.

6.  Entitlement to service connection for a right rotator 
cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1955. 

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico dated in 
August 2004 and October 2005.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the testimony given at that hearing has been made a part 
of the claims file.  In September 2008, the Board remanded 
this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  A thyroid disorder is not attributable to service.  

2.  Hypertension was not manifest during service or within 
one year of separation, and is not attributable to service.

3.  Generalized arthritis was not manifest during service or 
within one year of separation, and is not attributable to 
service.

4.  A lumbar spine disorder including arthritis was not 
manifest during service or within one year of separation, and 
is not attributable to service.  

5.  A left rotator cuff tear is not attributable to service.  

6.  A right rotator cuff tear is not attributable to service.  


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  Arthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  A lumbar spine disorder including degenerative disc 
disease was not incurred or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  A left rotator cuff tear was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

6.  A right rotator cuff tear was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letter were sent to the claimant.  Thereafter, 
additional VCAA notices were also sent.  Cumulatively, these 
letters dated in June 2004, November 2004, December 2004, 
August 2005, and October 2008, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
are incomplete; however, his separation examination is 
contained in the claims file.  Otherwise, his post-service 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
claimant referred to having undergone medical treatment when 
he initially left service, but stated that the physician is 
deceased.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his claimed disabilities are related to 
his period of honorable service, as the standards of the 
recent decision of the Court in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the separation examination was normal, relative 
to the claimed disabilities.  Also significant is the fact 
that the claimed disabilities were first identified many 
years after his period of honorable service.  In light of 
these findings, the second and third prongs of McLendon have 
not been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

While the Veteran is competent to report that he served in 
poor weather conditions and felt that he injured his 
shoulders, back, and neck in parachute jumping injuries, the 
current diagnoses are not simple in nature and they do not 
involve a simple medical assessment, but rather are complex 
due to their nature and the significant time span between the 
claimed injuries and the diagnoses of medical problems.  The 
Veteran is not competent to render such complex medical 
assessments particularly with regard to etiology.  See 
Jandreau; see also Woehlaert.  Thus, the Veteran's lay 
assertions are not competent or sufficient in that regard.  


Service Connection

The claims files only contains the Veteran's separation 
examination.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis and hypertension will be presumed to 
have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted, only the Veteran's service separation examination, 
dated in August 1955, is of record.  The physical examination 
report reflects that the Veteran's blood pressure was 135/80, 
and his heart, endocrine system, upper extremities, lower 
extremities, spine, musculoskeletal system, and neurologic 
system were all normal.  Significantly, the examiner 
identified scars and tattoos that were present, but did not 
identify any other abnormalities.  

The Veteran testified at his Travel Board hearing that he 
served in bad weather conditions in Korea and was involved in 
two bad parachute jumps.  He related that he injured his 
back, neck, and shoulders, but stated that he was not treated 
during service.  He related that all of his claimed 
disabilities were the result of his military service.  In 
support of his contentions, he submitted a lay statement from 
E.P., who indicated that he served at the same time as the 
Veteran, but was not in the same regiment.  He went to see 
the Veteran after he heard of a parachute accident and the 
Veteran told him that he had a "hard jump."  There was no 
mention of any injuries.  

Post-service, the Veteran testified that he began getting 
treatment after he had been separated for a year, but that 
the treating physician was now deceased.  Thereafter, the 
Veteran also testified that he worked for 27 years at White 
Sands Missile Range where he performed duties such as 
security guard, mechanic and equipment inspector.  He began 
working there after he had been out of service for 
approximately one year.  He related that his duties were 
physically demanding and he had problems with his back, 
legs/lower extremities, and shoulders.  

A review of the record reflects that after service discharge 
in 1955, the Veteran filed a VA Form VB 8-509, Statement of 
Dependency, with VA.  Although the Veteran was in contact 
with VA about that matter, he made no claim for VA 
compensation or pension benefits at that time nor did he 
report any inservice injuries or residuals of inservice 
injuries at that time.  The Veteran subsequently reported 
dependency information over the next few years, but did not 
report any medical issues.

The medical records from the Veteran's employment are dated 
from 1961 onward.  In 1961, the Veteran was treated for a cut 
on his nose.  There was no report of any other medical 
problems at that time.  The Veteran was next treated in 
December 1966.  At that time, he related that he had 
experienced low back pain for 3-4 days.  It was noted that he 
was a heavy equipment operator, but had not suffered a 
specific trauma.  In the mid-1970's, the Veteran again 
reported having low back pain and he indicated that he 
thought that he had arthritis.  The Veteran continued to 
report low back pain from that time onward.  In 1977, the 
Veteran related that the low back pain had its onset 10 years 
before, which coincided with the earlier medical report dated 
in 1966.  This report placed the onset of back pain occurring 
about a decade after the Veteran separated from service.  In 
January 1978, a notation of rheumatoid arthritis was made.  
In July 1979, the Veteran further reported that he had aching 
in his arms, legs, and neck..  On that date, his blood 
pressure was 142/78 and hypertension was not diagnosed.  

Private medical records have also been obtained which reflect 
medical treatment from the 1980's onward.  In pertinent part, 
an August 1984 letter from B.D.S.P., M.D., indicated that the 
Veteran suffered from degenerative spine disease with leg 
pain.  Similarly, subsequent records documented treatment and 
surgery for his disc disease with radiation pain to his lower 
extremities.  The Veteran was also diagnosed as having facet 
dysfunction t L2-3, spinal stenosis, prominent scoliosis and 
osteophytes, spondylolisthesis at L2-3, spinal arthritis, 
osteoarthritis of both knees, arthritis of both hands, 
hypertension, hypothyroidism, and rotator cuff tears of both 
shoulders.

With regard to his low back, as noted, the initial back 
complaints were documented in the mid 1960's.  With regard to 
arthritis, the initial documented manifestations were dated 
in the 1970's.  As noted above, arthritis of joints other 
than the low back and to include the knees and hands was 
later demonstrated in private medical records dated in the 
2000's.  See 2003 medical records of J.K.F., M.D., and 2001-
2005 medical records of B.P.D., M.D.  With regard to 
hypertension (high blood pressure) and hypothyroidism, the 
initial manifestations and diagnoses were dated in 2001.  See 
2001 medical records of North Main Family Health Center.  
With regard to his shoulders, the Veteran reported no 
specific shoulder injury and was diagnosed with the rotator 
cuff tears in 2003.  See May 15, 2003 magnetic resonance 
imaging report of Foothills Imaging; see also July 8, 2008 
medical report of J.K.F., M.D; see also July 10, 2003 
arthrogram of memorial Medical Center.  

In sum, the available service treatment records revealed 
entirely normal findings with regard to the claimed 
disabilities.  The separation examination medical report 
documented the Veteran's medical status when he left service.  
The silence and the normal findings constitute negative 
evidence.  The absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran 
suffered from the claimed disabilities during service which 
purportedly resulted in chronic disabilities or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

Following service, although the Veteran contacted VA 
regarding other matters, he did not file a claim for VA 
compensation or pension benefits.  A veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).

The Veteran was initially diagnosed as having low back 
disability and later arthritis in the mid 1960's-1970's, over 
a decade after he left service.  Moreover, the Veteran was 
initially diagnosed as having hypertension, hypothyroidism, 
and shoulder disabilities over 40 years after he separated 
from service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In sum, the competent evidence does not establish that 
claimed thyroid condition, hypertension, generalized 
arthritis, lumbar spine disorders, left rotator cuff tear, 
and right rotator cuff tear, began in service or that 
hypertension or arthritis began within one year of 
separation.  There is no record of any continuous symptoms 
from the Veteran's separation from service onward.  Rather, 
the record establishes that more than 10 years after service, 
the Veteran initially reported low back pain and arthritic 
symptoms.  It was more than 40 years after service before he 
made complaints relative to claimed thyroid, hypertension, 
and shoulder disabilities.  Despite the Veteran's contentions 
that he had these medical problems since service, the record 
is devoid of supporting evidence.  In essence, the Veteran's 
assertions of chronicity and continuity are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).  Rather, the records shows that these 
disabilities originated long after service separation.  The 
Board finds that the documentary records is more probative 
than the Veteran's unsupported statements, to the extent that 
they are competent.  The reason that they are more probative 
is because medical professional documented the 
contemporaneous complaints, findings, and diagnoses, with no 
mention at any time of an inservice incident precipitating 
those medical findings or diagnoses.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, service connection is not warranted for a 
thyroid condition, hypertension, generalized arthritis, 
lumbar spine disorders, left rotator cuff tear, and right 
rotator cuff tear.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the Veteran's claims, and they must be denied.


ORDER

Service connection for a thyroid condition is denied.  

Service connection for high blood pressure is denied.  

Service connection for generalized arthritis is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a left rotator cuff tear is denied.  

Service connection for a right rotator cuff tear is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


